--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3

EMPLOYMENT AGREEMENT

        This Employment Agreement (this "Agreement") is by and between Umpqua
Holdings Corporation ("Umpqua") and David Edson ("Officer"), effective as of
March 10, 2006.

        1. PURPOSE AND DURATION OF AGREEMENT. The purpose of this Agreement is
to set forth the terms of Officer's employment with Umpqua and to provide
Officer benefits in certain circumstances where Officer's employment is
terminated or a Change in Control (defined below) occurs. This Agreement,
including the severance provisions governed by ERISA, shall expire on September
15, 2008. This Agreement supersedes the Terms of Employment and Severance
Agreement between Umpqua and Officer dated September 15, 2003.1

        2. EMPLOYMENT. Umpqua, either directly or through one of its wholly
owned subsidiaries, employs the Officer and the Officer accepts that employment
on the terms and conditions contained in this Agreement.

        3. NO TERM OF EMPLOYMENT. Notwithstanding the term of this Agreement,
Umpqua may terminate Officer's employment at any time for any lawful reason or
for no reason at all, subject to the provisions of this Agreement.

        4. DUTIES; POSITION.

                4.1 Position. Officer shall be employed as President/Umpqua
Bank-Oregon and as Executive Vice President of Umpqua, and will perform such
duties as may be designated by Umpqua's Board of Directors (the "Board") or
Umpqua's Chief Executive Officer to whom Officer will directly report (the
"Supervisor").

                4.2 Obligations of Officer.

                        (a) Officer agrees that to the best of Officer's ability
and experience, Officer will at all times loyally and conscientiously perform
all of the duties and obligations required of Officer pursuant to the express
and implicit terms of this Agreement and as directed by the Board or the
Supervisor. (b) Officer shall devote Officer's entire working time, attention
and efforts to Umpqua's business and affairs, shall faithfully and diligently
serve Umpqua's interests and shall not engage in any business or employment
activity that is not on Umpqua's behalf (whether or not pursued for gain or
profit) except for (a) activities approved in writing in advance by the Board
and

                        (b) passive investments that do not involve Officer
providing any advice or services to the businesses in which the investments are
made.

        5. BASE COMPENSATION. For services performed under this Agreement,
Officer shall be entitled to $26,788 per month ($321,450 on annualized basis)
("Base Salary"), which Umpqua may increase in its sole discretion, as well as
perquisites provided to Umpqua's officers. Officer shall be entitled to
participate, under the terms of the respective plans, in the bonus compensation
plans, group health insurance, long-term disability insurance, as well as such
other compensation or benefits as approved by the Board. Officer is entitled to
four weeks vacation per year.

        6. TERMINATION. Officer's employment may be terminated before the
expiration of this Agreement as described in this Section, in which event
Officer's compensation and benefits shall terminate except as otherwise provided
in this Agreement.

                6.1 For Cause. Upon Umpqua's termination of Officer's employment
for Cause (as defined in Section 7.1 below) ("Termination For Cause").

                6.2 Without Cause. Upon Umpqua's termination of Officer's
employment without Cause, with or without notice, at any time in Umpqua's sole
discretion, for any reason (other than for

1

--------------------------------------------------------------------------------

Cause, death, or Disability) or for no reason ("Termination Without Cause"). A
Change in Control does not in itself constitute Termination Without Cause.

                6.3 For Good Reason. Upon Officer's termination of the
employment for Good Reason (as defined in Section 7.2 below) ("Termination For
Good Reason").

                6.4  Death or Disability. Upon Officer's death or Disability (as
defined in Section 7.3 below). 

                6.5  Resignation. Upon Officer's voluntary resignation in
writing, which shall be given to Umpqua at least 60 days prior to the effective
date of such resignation ("Resignation"); provided, Resignation shall not be
permitted if an event has occurred that would give rise to Termination for
Cause.

        7.  DEFINITIONS.

                7.1 Cause. For the purposes of this Agreement, "Cause" for
Officer's termination will exist upon the occurrence of one or more of the
following events:

                         (a) Dishonest or fraudulent conduct by Officer with
respect to the performance of Officer's duties with Umpqua;

                         (b) Conduct by Officer that materially discredits
Umpqua or any of its subsidiaries or is materially detrimental to the reputation
of Umpqua or any of its subsidiaries, including but not limited to conviction or
a plea of nolo contendere of Officer of a felony or crime involving moral
turpitude;

                         (c) Officer's willful misconduct or gross negligence in
performance of Officer's duties under this Agreement, including but not limited
to Officer's refusal to comply in any material respect with the legal directives
of the Board or the Supervisor, if such misconduct or negligence has not been
remedied or is not being remedied to the Board's reasonable satisfaction within
thirty (30) days after written notice, including a detailed description of the
misconduct or negligence, has been delivered by the Board to Officer;

                         (d) An order or directive from a state or federal
banking regulatory agency requesting or requiring removal of Officer or a
finding by any such agency that Officer's performance threatens the safety or
soundness of Umpqua or any of its subsidiaries; or

                         (e) A material breach of Officer's fiduciary duties to
Umpqua if such breach has not been remedied or is not being remedied to the
Board's reasonable satisfaction within thirty (30) days after written notice,
including a detailed description of the breach, has been delivered by the Board
to Officer.

                7.2 Good Reason. For purposes of this Agreement, "Good Reason"
for Officer's resignation of employment will exist upon the occurrence of one or
more of the following events, without Officer's consent, if Officer has informed
Umpqua in writing of the circumstances described below in this Section that
could give rise to resignation for Good Reason and Umpqua has not removed the
circumstances within thirty (30) days of the written notice:

                        (a) A material reduction of Officer's Base Salary,
unless the reduction is in connection with, and commensurate with, reductions in
the salaries of all or substantially all senior officers of Umpqua; or

                        (b) A requirement for Officer to relocate to a facility
or location more than 30 miles from the location where Officer is currently
employed.

2

--------------------------------------------------------------------------------

                7.3 Disability. For purposes of this Agreement, "Disability"
shall mean that (i) Officer has been unable to perform Officer's duties under
this Agreement as a result of Officer's incapacity due to physical or mental
illness for at least 90 consecutive calendar days or 150 calendar days during
any consecutive 12 month period and (ii) a physician selected by Umpqua and its
insurers and acceptable to Officer or Officer's legal representative (with such
agreement on acceptability of the physician not to be unreasonably withheld),
determines the incapacity to be (a) total and permanent and (b) prohibiting of
Officer's ability to perform the essential functions of Officer's position with
or without reasonable accommodation.

                7.4 Change in Control. For purposes of this Agreement, a "Change
in Control" shall be deemed to have occurred when any of the following events
take place:

                        (a) Any person (including any individual or entity), or
persons acting in concert, become(s) the beneficial owner of voting shares
representing fifty percent (50%) or more of Umpqua;

                        (b) A majority of the Board is removed from office by a
vote of the Umpqua's shareholders over the recommendation of the Board then
serving; or

                        (c) Umpqua is a party to a plan of merger or plan of
exchange and upon consummation of such plan, the shareholders of Umpqua
immediately prior to the transaction do not own or continue to own (i) at least
forty percent (40%) of the shares of the surviving company (if the then current
CEO of Umpqua continues as CEO of the surviving organization), or (ii) at least
a majority of the shares of the surviving organization (if the then current CEO
of Umpqua does not continue as CEO of the surviving organization).

        8. PAYMENT UPON TERMINATION. Upon termination of Officer's employment
for any of the reasons set forth in Section 6 above, Officer will receive
payment for all Base Salary and benefits accrued as of the date of Officer's
termination ("Earned Compensation"), which shall be paid by the end of the
business day following termination or sooner if required by applicable law.

        9. SEVERANCE BENEFIT. In the event of Termination Without Cause or
Termination for Good Reason, in addition to receiving Earned Compensation,
Officer will receive a severance benefit equal to the greater of (i) nine (9)
months Base Salary, based on Officer's Base Salary just prior to termination or
(ii) two weeks salary for every year of employment with Umpqua (the "Severance
Benefit"). Subject to Section 12.3 below, the Severance Benefit shall be paid in
equal installments over the number of months of continued Base Salary, starting
on the next regular payday following termination. Receipt of the Severance
Benefit is conditioned on Officer having executed the Separation Agreement in
substantially the form attached hereto as Exhibit A and the revocation period
having expired without Officer having revoked the Separation Agreement. Receipt
and continued receipt of the Severance Benefit is further conditioned on Officer
not being in violation of any material term of this Agreement or in violation of
any material term of the Separation Agreement. Officer shall not be required to
mitigate the amount of any payments under this Section (whether by seeking new
employment or otherwise) and no such payment shall be reduced by earnings that
Officer may receive from any other source.

        10. CHANGE IN CONTROL BENEFIT. After announcement of a proposed Change
in Control and for a period continuing for one year following a Change in
Control, in the event of Termination Without Cause, Termination For Good Reason,
or Resignation within 30 days after reassignment to a position that is not
substantially equivalent, instead of receiving the Severance Benefit set forth
in Section 9 above, Officer shall receive 36 months Base Salary, based on
Officer's Base Salary just prior to the termination of employment, as well as
300% of the incentive compensation Officer received for services performed in
the previous year (the aforementioned Base Salary and incentive are collectively
referred to as the "Change in Control Benefit"). Subject to Section 12.3 below,
the Change in Control Benefit shall be paid in equal installments over 36
months, starting on the next regular payday following termination. Receipt of
the Change in Control Benefit is conditioned on Officer having executed the
Separation

3

--------------------------------------------------------------------------------

Agreement in substantially the form attached hereto as Exhibit A and the
revocation period having expired without Officer having revoked the Separation
Agreement. Receipt and continued receipt of the Change in Control Benefit is
further conditioned on Officer not being in violation of any material term of
this Agreement or in violation of any material term of the Separation Agreement.
Officer shall not be required to mitigate the amount of any payments under this
Section (whether by seeking new employment or otherwise) and no such payment
shall be reduced by earnings that Officer may receive from any other source.

        11. CHANGE IN CONTROL RETENTION INCENTIVE. If Officer remains employed
for 12 months following a Change in Control, Officer will receive twelve (12)
months Base Salary and 100% of the incentive compensation Officer received for
services performed in the previous year (the aforementioned Base Salary and
incentive are collectively referred to as the "Retention Incentive"). The
Retention Incentive shall be paid in equal installments over twelve (12) months,
starting on the next regular payday following the first anniversary of the
Change in Control. Receipt of the Retention Incentive is conditioned on Officer
not being in violation of any material term of this Agreement. If Officer
receives a benefit under this Section 11, such benefit shall cease when Officer
begins to receive any benefit under Section 10.

        12. LIMITATION ON BENEFITS.

                12.1 IRC 280G Adjustment. If the benefit payments under this
Agreement, either alone or together with other payments to which the Officer is
entitled to receive from Umpqua, would constitute an "excess parachute payment"
as defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), such benefit payments shall be reduced to the largest amount that will
result in no portion of benefit payments under this Agreement being subject to
the excise tax imposed by Section 4999 of the Code. The determination of any
reduction in the benefit payments pursuant to the foregoing provisions, shall be
made by mutual agreement of Umpqua and Officer or if no agreement is possible,
by the Umpqua's accountants.

                12.2 Limitation on Severance or Change in Control Benefit.
Notwithstanding any other provision in this Agreement, Umpqua shall make no
payment of any benefit provided for herein to the extent that such payment would
be prohibited by the provisions of Part 359 of the regulations of the Federal
Deposit Insurance Corporation (the "FDIC") as the same may be amended from time
to time, and if such payment is so prohibited, the Umpqua shall use its best
efforts to secure the consent of the FDIC or other applicable banking agencies
to make such payments in the highest amount permissible, up to the amount
provided for in this Agreement.

                12.3 IRC 409A. To the extent the Severance Benefit or Change in
Control Benefit is subject to Section 409A of the Code and Executive is deemed
to be a "specified employee" within the meaning of Section 409A(a)(2)(B)(i) of
the Code, commencement of payment of the Severance Benefit shall be delayed for
six (6) months following Executive's termination of employment and the first
installment payment made in the seventh month following termination of
employment shall equal the aggregate installment payments Executive would have
received during the first six months of the Installment Period (the "Aggregate
Payments"), plus the payment Executive is otherwise entitled to receive for the
seventh month of the Installment Period. If Umpqua or Officer believe, at any
time, that this Agreement does not comply with Section 409A, it will promptly
advise the other party and will negotiate reasonably and in good faith to amend
the terms of the Agreement, with the most limited possible economic effect on
Umpqua and Officer, such that it complies.

        13. EXECUTIVE SEVERANCE PLAN

                13.1 In General. Those provisions of this Agreement (including
this Section) related to the Severance Benefit set forth in Section 9 and Change
in Control Benefit set forth in Section 10 constitute part of the terms of the
Umpqua Holdings Corporation Executive Severance Plan (the "Executive Severance
Plan") with respect to the Officer, and such terms and the general terms of the
Executive Severance Plan established by Umpqua shall comprise the entirety of
the Executive Severance Plan as it applies to the Officer. Umpqua intends for
the Plan to be considered a welfare benefit plan within the meaning of Section
3(1) of the Employee Retirement Income Security Act ("ERISA"), and a

4

--------------------------------------------------------------------------------

plan which is unfunded and maintained by the Umpqua solely for the purpose of
providing benefits for a select group of management or highly compensated
employees within the meaning of ERISA Regulation Section 2520.104 -24. A copy of
the Executive Severance Plan will be furnished to the Officer upon request.

                13.2 Administration of Executive Severance Plan. Umpqua's Chief
Executive Officer and Human Resources Director are each plan administrators (the
"Plan Administrator") of the Executive Severance Plan and the Plan Administrator
shall have the discretionary authority to administer and construe the terms of
the Executive Severance Plan, including the authority to decide if Officer is
entitled to the Severance Benefit, Change in Control Benefit, or Retention
Incentive and the authority to determine if there is Termination For Cause or
Termination For Good Reason.

                13.3 Claims Procedures. The Officer may file a claim for a
payment under the Executive Severance Plan by filing a written request for such
a payment with the Plan Administrator. If the Plan Administrator prescribes a
form for such a claim, the claim must be filed on such form. The claim should be
sent to the attention of the Plan Administrator of the Executive Severance Plan
at the address set forth for Umpqua in Section 20.

                If the Plan Administrator denies the claim, in whole or in part,
the Plan Administrator shall notify the Officer within 90 days of the Plan
Administrator's receipt of the claim, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Plan Administrator determines that an extension of time is
required, written notice of the extension shall be furnished to Officer prior to
the termination of the initial 90-day period. Such extension notice shall
indicate the special circumstances and the date by which the Plan Administrator
expects to issue a determination with respect to the claim. The period of the
extension will not exceed 90 days beyond the termination of the original 90-day
period. If the Plan Administrator does not provide written notice, Officer may
deem the claim denied and seek review according to the appeals procedures set
forth below.

                        The notice of denial of Officer's claim shall state:

                                a.     the specific reasons for the denial;

                                b.     specific references to pertinent
provisions of the Executive Severance Plan on which the denial was based;

                                c.     a description of any additional material
or information needed for Officer to perfect his or her claim and an explanation
of why the material or information is needed; and

                                d.     a statement (1) that Officer may request
a review upon written application to the Plan Administrator, review or receive
(free of charge) pertinent Plan documents and records, and submit issues and
comments in writing, (2) that any appeal that Officer wishes to make of the
adverse determination must be in writing to the Plan Administrator within sixty
(60) days after the Officer receives notice of denial of benefits, and (3) that
Officer may bring a civil action under ERISA Section 502(a) following an adverse
benefit determination upon review.

                The notice of denial of benefits shall specify that Officer must
forward any appeal to the Plan Administrator at the address provided in such
notice. The notice may state that failure to appeal the action to the Plan
Administrator in writing within the sixty (60) day period will render the
determination final, binding and conclusive.

                If Officer appeals to the Plan Administrator, Officer may submit
in writing whatever issues and comments he or she believes to be pertinent. The
Plan Administrator shall reexamine all facts related to

5

--------------------------------------------------------------------------------

the appeal and make a final determination about whether the denial of benefits
is justified under the circumstances. The Plan Administrator shall advise
Officer in writing of:

                        a.      its decision on appeal;

                        b.      the specific reasons for the decision;

                        c.      the specific provisions of the Plan on which the
decision is based; and

                        d.      Officer's right to receive, upon request and
free of charge, reasonable access to, and copies of, all relevant documents and
records.

                Notice of the Plan Administrator's decision shall be given
within sixty (60) days of Officer's written request for review, unless
additional time is required due to special circumstances. In no event shall the
Plan Administrator render a decision on an appeal later than one hundred twenty
(120) days after receiving a request for a review. If the Plan Administrator
fails to provide a decision with respect to Officer's appeal within the 60 (or,
if applicable, 120) day period Officer may deem his or her appeal denied and may
pursue the arbitration remedy set forth below.

                In the event that Officer fails to pursue his or her
administrative remedies as set forth above within the specified periods, he
shall have no further right to the benefits subject to his or her claim and
agrees by executing this Agreement that he or she shall have no right to pursue
such claim in arbitration or in a court of law.

                For purposes of this Claims Procedure under the Executive
Severance Plan, Officer may act through a representative authorized in writing
to act on his behalf, provided that such authorization is furnished to the Plan
Administrator.

                In the event that Umpqua denies the Officer's appeal of the
denial of his or her claim, in whole or in part, Umpqua and Officer's may agree
to submit the Plan Administrator's decision to binding arbitration in lieu of
Officer's right to pursue his claim in any court of law.

        14.  NONCOMPETITION.

                14.1 Competition Restriction. During Officer's employment and
for the period of time in which Officer is entitled to payment of a Severance
Benefit, Change in Control Benefit, or Retention Incentive, Officer shall not
engage in any activity as an officer, director, owner (except for an ownership
of less than three percent (3%) of any publicly traded security), employee,
consultant, or otherwise of a financial services company with an office or doing
business within 50 miles of any office or branch of Umpqua or of any of its
subsidiaries in existence at the time of termination of Officer's employment.

                14.2 Consequence of Breach. If Officer breaches this covenant
not to compete, Umpqua's sole remedy is that Officer shall forfeit any remaining
payments under the Severance Benefit, Change in Control Benefit, or Retention
Incentive, to which Officer is entitled under this Agreement.

                14.3 Subsequent Employer Notification. Officer agrees to give
Umpqua, at the time of termination of employment, a declaration under penalty of
perjury of the name of Officer's new employer, if known, or if not known, that
subsequent employer is not known. Officer further agrees to disclose to Umpqua,
during the period of payment of any benefit under this Agreement, the name of
any subsequent employer, wherever located and regardless of whether such
employer is a competitor of Umpqua.

                15. NON-SOLICITATION. For a period of two (2) years following
termination of employment (the "Restriction Period"), Officer shall not solicit
any customer of Umpqua or of any of its subsidiaries for services or products
then provided by Umpqua or any of its subsidiaries. For purposes of this
Section, "customers" are defined as (a) all customers serviced by Umpqua or any
of Umpqua's subsidiaries at any time within 12 months before termination of
Officer's employment, (b) all customers and potential customers

6

--------------------------------------------------------------------------------

whom Umpqua or any of Umpqua's subsidiaries, with the knowledge or participation
of Officer, actively solicited at any time within 12 months before termination
of Officer's employment, and (c) all successors, owners, directors, partners and
management personnel of the customers just described in (a) and (b).

                16. NONRAIDING OF EMPLOYEES. Officer recognizes that Umpqua's
workforce is a vital part of its business; therefore, Officer agrees that for
the Restriction Period, Officer will not to directly or indirectly solicit any
employee to leave his or her employment with Umpqua or any of Umpqua's
subsidiaries. This includes that Officer will not (a) disclose to any third
party the names, backgrounds or qualifications of any Umpqua or any of Umpqua
subsidiary's employees or otherwise identify them as potential candidates for
employment, or (b) personally or through any other person approach, recruit,
interview or otherwise solicit employees of Umpqua or any of Umpqua's
subsidiaries to work for any other employer. For purposes of this Section,
employees include all employees working for Umpqua or any of Umpqua's
subsidiaries at the time of termination of Officer's employment.

                17. CONFIDENTIAL INFORMATION. The parties acknowledge that in
the course of Officer's duties, Officer will have access to and become familiar
with certain proprietary and confidential information of Umpqua and its
subsidiaries not known by its actual or potential competitors. Officer
acknowledges that such information constitutes valuable, special, and unique
assets of Umpqua's business, even though such information may not be of a
technical nature and may not be protected under trade secret or related laws.
Officer agrees to hold in a fiduciary capacity and not use for Officer's
benefit, nor reveal, communicate, or divulge during the period of Officer's
employment with Umpqua or at any time thereafter, and in any manner whatsoever,
any such data and confidential information of any kind, nature, or description
concerning any matters affecting or relating to Umpqua's business, its
customers, or its services, including information developed by Officer, alone or
with others, or entrusted to Umpqua by its customers or others, to any person,
firm, entity, or company other than Umpqua or persons, firms, entities, or
companies designated by Umpqua. Officer agrees that all memoranda, notes,
records, papers, customer files, and other documents, and all copies thereof
relating to Umpqua's operations or business, or matters related to any of
Umpqua's customers, some of which may be prepared by Officer, and all objects
associated therewith in any way obtained by Officer, shall be Umpqua's property
("Umpqua Property"). Upon termination or at Umpqua's request, Officer shall
promptly return all the Umpqua Property to Umpqua.

                18. REASONABLENESS OF RESTRICTION PERIOD; EQUITABLE RELIEF.
Officer acknowledges and agrees that the restrictive covenants in Sections 14,
15, 16, and 17 are fair and reasonable and are the result of negotiation between
Umpqua and Officer (and Officer's counsel, if Officer has sought the benefit of
counsel). Officer further acknowledges and agrees that the covenants and
obligations in this Agreement relate to special, unique, and extraordinary
matters and that a violation of any of the terms of the covenants and
obligations will cause irreparable injury to Umpqua, for which adequate remedies
are not available at law. Therefore, Officer agrees that Umpqua shall be
entitled to an injunction, restraining order, or such other equitable relief as
a court of competent jurisdiction may deem necessary or appropriate to restrain
the Officer from committing any violation of the covenants and obligations set
forth in Sections 14.3, 15, 16 and 17 of this Agreement. These injunctive
remedies are cumulative and are in addition to any other rights and remedies
Umpqua may have at law or in equity. If Umpqua institutes an action to enforce
the provisions hereof, Officer hereby waives the claim or defense that an
adequate remedy at law is available, and Officer agrees not to urge in any such
action the claim or defense that an adequate remedy at law exists.

        19.  DISPUTE RESOLUTION.

                19.1 Arbitration. Except where such matters are deemed governed
by ERISA and are the subject to Section 13 above, the parties agree to submit
any dispute arising under this Agreement to final, binding, private arbitration
in Portland, Oregon. The disputes subject to arbitration include not only
disputes involving the meaning or performance of the Agreement, but disputes
about its negotiation, drafting, or execution. The dispute will be determined by
a single arbitrator and governed by then-existing rules of arbitration procedure
in Multnomah County Circuit Court except as set forth herein. Instead of

7

--------------------------------------------------------------------------------

filing of a civil complaint in Multnomah County Circuit Court, a party will
commence the arbitration process by noticing the other party. The parties will
choose an arbitrator who specializes in employment conflicts from the
arbitration list for Multnomah County Circuit Court. If the parties are unable
to agree on an arbitrator within ten (10) days of receipt of the list of
arbitrators, each party will select one attorney from the list, and those two
attorneys shall select the arbitrator from the list (with each of the two
selecting attorneys then concluding their services and each being compensated by
the party selecting each attorney, subject to recovery of such fees under
Section 19.2) . The arbitrator may charge his or her standard arbitration fees
rather than the fees prescribed in the Multnomah County Circuit Court
arbitration procedures. The arbitrator will have full authority to determine all
issues, including arbitrability, to award any remedy, including permanent
injunctive relief, and to determine any request for attorneys' fees, costs and
expenses in accordance with Section 19.2. There shall be no right of review in
court. The arbitrator's award may be reduced to final judgment or decree in
Multnomah County Circuit Court.

                19.2 Expenses/Attorneys' Fees. The prevailing party shall be
awarded all costs and expenses of the proceeding, including, but not limited to,
attorneys' fees, filing and service fees, witness fees, and arbitrators' fees.
If arbitration is commenced, the arbitrator will have full authority and
complete discretion to determine the "prevailing party" and the amount of costs
and expenses to be awarded.

                19.3 Injunctive Relief. Notwithstanding any other provision of
this Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Multnomah County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for injunctive relief shall not hinder or delay the arbitration process.

                20. NOTICES. All notices, requests, demands, and other
communications provided for by this Agreement will be in writing and shall be
deemed sufficient upon receipt, when delivered personally or by a
nationally-recognized delivery service (such as Federal Express), or three (3)
business days after being deposited in the U.S. mail as certified mail, return
receipt requested, with postage prepaid, if such notice is properly addressed.
Unless otherwise changed in writing, notice shall be properly addressed to
Officer if addressed to the address of Officer on Umpqua's books and records at
the time of mailing of such notice, and properly addressed to Umpqua if
addressed to Umpqua Holdings Corporation, One SW Columbia, Suite 1200, Portland,
Oregon 97258, Attention: Chief Executive Officer.

        21. BENEFICIARIES.

                21.1 Beneficiary Designations. The Officer shall designate a
beneficiary by filing a written designation with Umpqua. The Officer may revoke
or modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Officer and received by
Umpqua during the Officer's lifetime. The Officer's beneficiary designation
shall be deemed automatically revoked if the beneficiary predeceases the Officer
or if the Officer names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Officer dies without a valid beneficiary designation, all
payments shall be made to the Officer's estate.

                21.2 Facility of Payment. If a benefit is payable to a minor, to
a person declared incompetent, or to a person incapable of handling the
disposition of his or her property, Umpqua may pay such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. Umpqua may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge Umpqua
from all liability with respect to such benefit.

       8

--------------------------------------------------------------------------------

        22 GENERAL PROVISIONS.

               22.1 Governing Law. The validity, interpretation, construction
and performance of this Agreement shall be governed by federal ERISA, as it
relates to the Severance Benefit and Change in Control Benefit as discussed in
Section 13 above, and otherwise by the laws of the State of Oregon.

                22.2 Saving Provision. If any part of this Agreement is held to
be unenforceable, it shall not affect any other part. If any part of this
Agreement is held to be unenforceable as written, it shall be enforced to the
maximum extent allowed by applicable law.

                22.3 Survival Provision. If any benefits provided in Sections 9,
10, or 11 of this Agreement are still owed, or claims pursuant to Section 13 are
still pending, at the time of termination of this Agreement, this Agreement
shall continue in force, with respect to those obligations or claims, until such
benefits are paid in full or claims are resolved in full. The noncompetition,
nonsolicitation, non-raiding, confidential information, and dispute resolution
provisions of this Agreement shall survive after termination of this Agreement,
and shall be enforceable regardless of any claim Officer may have against
Umpqua.

                22.4 Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

                22.5 Entire Agreement. This Agreement constitutes the sole
agreement of the parties regarding Officer's benefits in the event of
termination or Change in Control and together with Umpqua's employee handbook
governs the terms of Officer's employment. Where there is a conflict between the
employee handbook and this Agreement, the terms of this Agreement shall govern.

                22.6 Previous Agreements. This Agreement supersedes all prior
oral and written agreements between the Officer and Umpqua, or any affiliates or
representatives of Umpqua regarding the subject matters set forth herein.

                22.7 Waiver/Amendment. No waiver of any provision of this
Agreement shall be valid unless in writing, signed by the party against whom the
waiver is sought to be enforced. The waiver of any breach of this Agreement or
failure to enforce any provision of this Agreement shall not waive any later
breach. This Agreement may only be amended by a writing signed by the parties.

                22.8 Assignment. Officer shall not assign or transfer any of
Officer's rights pursuant to this Agreement, wholly or partially, to any other
person or to delegate the performance of its duties under the terms of this
Agreement. The rights and obligations of Umpqua under this Agreement shall inure
to the benefit of and be binding in each and every respect upon the direct and
indirect successors and assigns of Umpqua, regardless of the manner in which the
successors or assigns succeed to the interests or assets of Umpqua. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
Umpqua, by any merger, consolidation or acquisition where Umpqua is not the
surviving corporation, by any transfer of all or substantially all of Umpqua's
assets, or by any other change in Umpqua's structure or the manner in which
Umpqua's business or assets are held. Officer's employment shall not be deemed
terminated upon the occurrence of one of the foregoing events. In the event of
any merger, consolidation or transfer of assets, this Agreement shall be binding
upon and shall inure to the benefit of the surviving corporation or the
corporation to which the assets are transferred.

                23. ADVICE OF COUNSEL. Officer acknowledges that, in executing
this Agreement, Officer has had the opportunity to seek the advice of
independent legal counsel, and has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
party by reason of the drafting or preparation hereof.

    UMPQUA HOLDINGS CORPORATION                                      By:  /s/
Raymond P. Davis                        Raymond P. Davis, Chief Executive
Officer                    OFFICER               /s/ David
Edson                                        David Edson

9

--------------------------------------------------------------------------------

Exhibit A

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF CLAIMS

        This is a confidential agreement (this "Separation Agreement") between
you, _______________, and us, Umpqua Holdings Corporation. This Separation
Agreement is dated for reference purposes _____________, 20___, which is the
date we delivered this Separation Agreement to you for your consideration. For
purposes of this Separation Agreement Umpqua Holdings Corporation together with
each of its subsidiaries or affiliates is referred to as "Umpqua."

        1. Termination of Employment. Your employment terminates [or was
terminated] on _______________, 20___ (the "Separation Date").

        2. Payments. In exchange for your agreeing to the release of claims and
other terms in this Separation Agreement, we will pay you the Severance Benefit
specified in Section 9 or the Change in Control Benefit specified in Section 10,
as appropriate, of the Agreement between you and Umpqua dated
__________________(the "Employment Agreement") on the dates provided therein (or
on such other date or dates as may be mutually agreed upon by you and Umpqua or
our successor). Such provisions of the Employment Agreement are incorporated
herein by reference. You acknowledge that we are not obligated to make these
payments to you unless you comply with the noncompetition provision in Section
14 of the Employment Agreement, which is incorporated herein by reference and
otherwise comply with the material terms of the Employment Agreement and of this
Separation Agreement.

        3. COBRA Continuation Coverage. Your normal employee participation in
Umpqua's group health coverage will terminate on the Separation Date.
Continuation of group health coverage thereafter will be made available to you
and your dependents pursuant to federal law (COBRA). Continuation of group
health coverage after the Separation Date is entirely at your expense, as
provided under COBRA.

        4. Termination of Benefits. Except as provided in Section 3 above, your
participation in all employee benefit plans and programs ended on the Separation
Date. Your rights under any pension benefit or other plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

        5. Full Payment. You acknowledge having received full payment of all
compensation of any kind (including wages, salary, vacation, sick leave,
commissions, bonuses and incentive compensation) that you earned as a result of
your employment by us.

        6. No Further Compensation. Any and all agreements to pay you bonuses or
other incentive compensation are terminated. You understand and agree that you
have no right to receive any further payments for bonuses or other incentive
compensation. We owe no further compensation or benefits of any kind, except as
described in Section 2 above.

        7. Release of Claims.

                (a) You hereby release (i) Umpqua and its subsidiaries,
affiliates, and benefit plans, (ii) each of Umpqua's past and present
shareholders, officers, directors, agents, employees, representatives,
administrators, fiduciaries and attorneys, and (iii) the predecessors,
successors, transferees and assigns of each of the persons and entities
described in this sentence, from any and all claims of any kind, known or
unknown, that arose on or before the date you signed this Separation Agreement.

                (b) The claims you are releasing include, without limitation,
claims of wrongful termination, claims of constructive discharge, claims arising
out of employment agreements, representations or policies related to your
employment, claims arising under federal, state or local laws or ordinances
prohibiting discrimination or harassment or requiring accommodation on the basis
of age, race, color, national origin, religion, sex, disability, marital status,
sexual orientation or any other status, claims of failure to accommodate a
disability or religious practice, claims for violation of public policy, claims
of retaliation, claims of failure to assist you in applying for future position
openings, claims of failure to hire you for future position openings, claims for
wages or compensation of any kind (including overtime claims), claims of
tortious interference with contract or expectancy, claims of fraud or negligent
misrepresentation, claims of breach of privacy, defamation claims, claims of
intentional or negligent infliction of emotional distress, claims of unfair
labor practices, claims arising out of any claimed right to stock or stock
options, claims for attorneys' fees or costs,

10

--------------------------------------------------------------------------------

and any other claims that are based on any legal obligations that arise out of
or are related to your employment relationship with us.

                (c) You specifically waive any rights or claims that you may
have under the Oregon Civil Rights and Unlawful Employment Practices Statutes
(ORS Chapter 659), the Oregon Wage and Hour Laws (ORS Chapter 652), the Civil
Rights Act of 1964 (including Title VII of that Act), the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967 (ADEA), the Americans with
Disabilities Act of 1990 (ADA), the Fair Labor Standards Act of 1938 (FLSA), the
Family and Medical Leave Act of 1993 (FMLA), the Worker Adjustment and
Retraining Notification Act (WARN), the Employee Retirement Income Security Act
of 1974 (ERISA), the National Labor Relations Act (NLRA), and all similar
federal, state and local laws.

                (d) You agree not to seek any personal recovery (of money
damages, injunctive relief or otherwise) for the claims you are releasing in
this Separation Agreement, either through any complaint to any governmental
agency or otherwise. You agree never to start any lawsuit or arbitration
asserting any of the claims you are releasing in this Separation Agreement. You
represent and warrant that you have not initiated any complaint, charge, lawsuit
or arbitration involving any of the claims you are releasing in this Separation
Agreement. Should you apply for future employment with Umpqua, Umpqua has no
obligation to consider you for future employment.

                (e) You represent and warrant that you have all necessary
authority to enter into this Separation Agreement (including, if you are
married, on behalf of your marital community) and that you have not transferred
any interest in any claims to your spouse or to any third party.

                (f) This Separation Agreement does not affect your rights, if
any, to receive pension plan benefits, medical plan benefits, unemployment
compensation benefits or workers' compensation benefits. This Separation
Agreement also does not affect your rights, if any, under agreements, bylaw
provisions, insurance or otherwise, to be indemnified, defended or held harmless
in connection with claims that may be asserted against you by third parties.

                (g) You understand that you are releasing potentially unknown
claims, and that you have limited knowledge with respect to some of the claims
being released. You acknowledge that there is a risk that, after signing this
Separation Agreement, you may learn information that might have affected your
decision to enter into this Separation Agreement. You assume this risk and all
other risks of any mistake in entering into this Separation Agreement. You agree
that this release is fairly and knowingly made.

                (h) You are giving up all rights and claims of any kind, known
or unknown, except for the rights specifically given to you in this Separation
Agreement.

        8. No Admission of Liability. Neither this Separation Agreement nor the
payments made under this Separation Agreement are an admission of liability or
wrongdoing by Umpqua.

        9. Umpqua Materials. You represent and warrant that you have, or no
later than the Separation Date will have, returned all keys, credit cards,
documents and other materials that belong to us, including but not limited to
the Umpqua Property, as defined in Section 17 of the Employment Agreement, which
definition is incorporated herein by reference.

        10. Nondisclosure Agreement. You will comply with the covenant regarding
confidential information in Section 17 of the Employment Agreement, which
covenant is incorporated herein by reference.

        11. No Disparagement. You may not disparage Umpqua or Umpqua's business
or products, and may not encourage any third parties to sue Umpqua.

        12. Cooperation Regarding Other Claims. If any claim is asserted by or
against Umpqua as to which you have relevant knowledge, you will reasonably
cooperate with us in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by us.

        13. Noncompetition; Nonsolicitation; No interference. During the
Restriction Period, as defined in Section 15 of the Employment Agreement, you
will comply with Sections 14, 15, and 16 of the Employment Agreement,
incorporated herein by reference and Umpqua will have the right to enforce those
provisions under the terms of Section 18 of the Employment Agreement,
incorporated herein by

11

--------------------------------------------------------------------------------

reference. After the Restriction Period, you will not, apart from good faith
competition, interfere with Umpqua's relationships with customers, employees,
vendors, or others.

        14. Independent Legal Counsel. You are advised and encouraged to consult
with an attorney before signing this Separation Agreement. You acknowledge that
you have had an adequate opportunity to do so.

        15. Consideration Period. You have 21 days from the date this Separation
Agreement is given to you to consider this Separation Agreement before signing
it. You may use as much or as little of this 21-day period as you wish before
signing. If you do not sign and return this Separation Agreement within this
21-day period, you will not be eligible to receive the benefits described in
this Separation Agreement.

        16. Revocation Period and Effective Date. You have 7 calendar days after
signing this Separation Agreement to revoke it. To revoke this Separation
Agreement after signing it, you must deliver a written notice of revocation to
Umpqua's Chief Executive Officer before the 7-day period expires. This
Separation Agreement shall not become effective until the 8th calendar day after
you sign it. If you revoke this Separation Agreement it will not become
effective or enforceable and you will not be entitled to the benefits described
in this Separation Agreement.

        17. Governing Law. This Separation Agreement is governed by the laws of
the State of Oregon that apply to contracts executed and to be performed
entirely within the State of Oregon.

        18.  Dispute Resolution.

                (a) Except where such matters are deemed governed by ERISA or
are the subject to Section 7 above, the parties agree to submit any dispute
arising under this Separation Agreement to final, binding, private arbitration
in Portland, Oregon. The disputes subject to arbitration include not only
disputes involving the meaning or performance of the Separation Agreement, but
disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator and governed by the then-existing rules of
arbitration procedure in Multnomah County Circuit Court except as set forth
herein. Instead of filing of a civil complaint in Multnomah County Circuit
Court, a party will commence the arbitration process by noticing the other
party. The parties will choose an arbitrator who specializes in employment
conflicts from the arbitration list for Multnomah County Circuit Court. If the
parties are unable to agree on an arbitrator within ten (10) days of receipt of
the list of arbitrators, each party will select one attorney from the list, and
those two attorneys shall select the arbitrator from the list (with each of the
two selecting attorneys then concluding their services and each being
compensated by the party selecting each attorney, subject to recovery of such
fees under subsection (b) of this Section). The arbitrator may charge his or her
standard arbitration fees rather than the fees prescribed in the Multnomah
County Circuit Court arbitration procedures. The arbitrator will have full
authority to determine all issues, including arbitrability, to award any remedy,
including permanent injunctive relief, and to determine any request for
attorneys' fees, costs and expenses in accordance with subsection (b) of this
Section. There shall be no right of review in court. The arbitrator's award may
be reduced to final judgment or decree in Multnomah County Circuit Court.

                (b) The prevailing party shall be awarded all costs and expenses
of the proceeding, including, but not limited to, attorneys' fees, filing and
service fees, witness fees, and arbitrators' fees. If arbitration is commenced,
the arbitrator will have full authority and complete discretion to determine the
"prevailing party" and the amount of costs and expenses to be awarded.

                (c) Notwithstanding any other provision of this Separation
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Multnomah County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for injunctive relief shall not hinder or delay the arbitration process.

        19. Saving Provision. If any part of this Separation Agreement is held
to be unenforceable, it shall not affect any other part. If any part of this
Separation Agreement is held to be unenforceable as written, it shall be
enforced to the maximum extent allowed by applicable law.

12

--------------------------------------------------------------------------------

        20. Final and Complete Agreement. Except for the Employment Agreement to
the extent it is expressly incorporated herein by reference, this Separation
Agreement is the final and complete expression of all agreements between us on
all subjects and supersedes and replaces all prior discussions, representations,
agreements, policies and practices. You acknowledge you are not signing this
Separation Agreement relying on anything not set out herein.

Umpqua Holdings Corporation
By: ____________________________________
Title:___________________________________


I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Separation Agreement and confirm that I have read and
understood each part of it.

_________________________________________
_________________________________________
Date ____________________________________


13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------